Robinson, J.
-The indictment charges that the offense of which the defendant was convicted was committed on or about the fifteenth day of June, 1895. Gertie Smith, the person alleged to have been seduced, testifies that the offense was accomplished by reason of a promise of marriage, in the latter part of May, 1895, when she was fifteen years of age. She gave birth to a child about the first of March, 1896, and states that she never had sexual intercourse with any one excepting the defendant.
I. There is testimony which tends to show, and the jury was authorized to find, that during the first half of the year 1895 the defendant paid to the prosecutrix considerable attention, frequently being in her company two or three times in a week, waiting upon her to parties, and attending her from church, usually at night, and conducting himself as her suitor. Several witnesses testified that they had heard the defendant say that he had had sexual intercourse with her. The defendant offered evidence to show that, before and at the time of the .alleged seduction, the prosecutrix was *52receiving the -attentions of one Guy -Castner, and that he may have been the father -of her child. The d.fend-ant complains of the refusal of the -co-urt to- permit him to show that Castner not only paid to the prosecutrix the attention of a suitor prior to the alleged seduction, but that he continued to do- so after that time, and during the remainder of the year. The complaint is based in part upon a misapprehension of the record. The court permitted the -defendant to show the- relations which existed'-betw-een Ca-stner and the prosecutrix both before and after the time of the alleged seduction, -although it did sustain -objections to -some of the evidence which was designed to -show their -conduct towards each -other after that time. In -sustaining such objections, the court did not, we think, err. There was nothing in that which the -defendant proposed to show in regard to what occurred between Castner and- the prosecutrix after the seduction is- -alleged to have been accomplished which coul-d tend to explain what took place before. If the prosecutrix accepted the attentions of another suitor after that time, ilrat fact would-not tend to show that the defendant was- n ;t her sudor before, for it is not claimed by any -one- that he continued his -attentions more- than a short time after the prosecutrix submitted hers-elf to him. If she was guilty of improper conduct after that time, that fact would not •tend to show him to be innocent of the- -offense charged, for it might be -one of the results of the ruin he had wrought. The -district court rightly permitted the defendant to prove the relations which existed between the prosecutrix -and Guy Castner before and -at the time of the alleged seduction. The -defendant was also permitted to ¡show that -during the year 1895 he paid much -attention to Miss Castner. The -cases of State v. Brown, 86 Iowa, 121; State v. Baldoser, 88 Iowa, 62; and State v. Mackey, 82 Iowa, 394, upon which the appellant relies, *53do not authorize more than the district court permitted •him to prove. In the case last cited, it was held that proof of acts of sexual intercourse subsequent to the one by which the seduction was alleged to have been accomplished was competent evidence on the question of the intent with which the first act was committed; but that evidence was unlike any which the district court rejected in this case.
II. The appellant makes numerous complaints in regard to the rulings of the court on the admission of evidence, and of portions of the charge given. The rulings of the court in regard to evidence were, in most •cases, so clearly right that it is not necessary to set them out. If at any time the court erred in excluding evidence offered by the defendant, the error was subsequently corrected, and proper evidence permitted. The charge, so far as it has been called to our attention, was fair to the defendant. The abstract of the defendant shows that he asked- the court to make of record certain statements alleged to have been made by the attorney for the state during the trial, and- in argument to the jury. The court refused t-o do so, on the ground that the alleged statements were not made, and bystanders thereupon made affidavit to the -effect that they were made. If the district court was in error, and-the bystanders wer-e correct as to what was said, we should not be disposed to disturb the judgment of the court -on that ground. It is claimed that the county attorney -denounced- the manner in which the defense had been conducted. If he did ¡so, it was not without reason. Questions, were persistently asked in behalf of the defendant on-cross-examination of witnesses, and at other times, which were so manifestly improper that it is surprising that able and conscientious attorneys -should -have persisted in asking them.
III. We do- not find any ground upon which the judgment of the district court -should be disturbed *54There was conflict in- the evidence respecting the conduct of the prosecutrix and her relations with Guy Castn-er, as well as in regard to other matters, which was properly submitted to the determination of the jury. That the prosecutrix was indiscreet in many things 'before the alleged seduction is quite probable, but the -evidence to- establish the guilt of the defendant is ample, and there is no apparent reason why he should not suffer punishment for his crime. The judgment of the district court is affirmed.